 17-08264-rdd         Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41        Main Document
                                                Pg 1 of 20


RICH MICHAELSON MAGALIFF, LLP                                                        Return Date and Time:
335 Madison Avenue, 9th Floor                                               September 16, 2019 at 10:00 AM
New York, NY 10017                                                                      Objection Deadline:
646.453.7851                                                                  September 9, 2019 at 5:00 PM
Robert N. Michaelson

Attorneys for Plaintiff The Official Committee of Unsecured
Creditors on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :
                                                                 :   Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                 :
COMPANY, INC., et al.                                            :   Case No. 15-23007 (RDD)
                                                                 :
                                    Debtors.                     :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :   Adv. Proc. No. 17-08264 (RDD)
                                    Plaintiff,                   :
                                                                 :
                  v.                                             :
                                                                 :
McKESSON CORPORATION,                                            :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x

       THE COMMITTEE’S MEMORANDUM OF LAW OPPOSING DEFENDANT’S
        MOTION FOR SUMMARY JUDGMENT UNDER FED. R. BANKR. P. 7056

          Plaintiff, The Official Committee of Unsecured Creditors (“Committee”) on behalf of the

 bankruptcy estate of The Great Atlantic & Pacific Tea Company, Inc., et al, (“A&P”), responds

 to the motion (the “Motion”) of McKesson Corporation (“McKesson”) for summary judgment

 pursuant Bankruptcy Rule 7056 dated May 1, 2019, as follows:




 {00025485v1 }
17-08264-rdd         Doc 34      Filed 09/09/19 Entered 09/09/19 16:00:41                    Main Document
                                              Pg 2 of 20



                                          Preliminary Statement

         The Committee submits this Memorandum, along with its Response (the “Response”) to

McKesson Corporation’s Local Rule 7056-1(b) Statement of Alleged Undisputed Facts in

Support of Motion for Summary Judgment, the Declaration of Tim Carnahan (the “Carnahan

Declaration”), dated September 5, 2019, and the Declaration of Dawn DeVito (the“DeVito

Declaration”), 1 dated September 9, 2019, in support of its opposition to McKesson’s Motion.

         For the reasons discussed below, McKesson has failed to meet its burden in moving for

summary judgment and has failed to establish with undisputed material facts its entitlement to

summary judgment as a matter of law. Therefore, McKesson’s Motion must be denied.

                                      Summary Judgment Standard

         Under Fed. R. Bankr.P. 7056, which incorporates Fed.R.Civ.P. 56, summary

judgment should be granted only when the movant establishes that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of

law. See, Fed. R.Civ.P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The movant bears the initial burden of

satisfying the material elements of its claim or defense. Vt. Teddy Bear Co. v. 1-800

BEARGRAM Co., 373 F.3d 241, 244 (2d Cir. 2004). Upon such a showing, the non-moving

party must provide evidence of a genuine issue of material fact to defeat the motion.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86, 106 S.Ct. 1348,

89 L.Ed.2d 538 (1986). "If there is any evidence in the record from any source from which

a reasonable inference in the [non-moving party's] favor may be drawn, the moving party




1
 Capitalized terms not otherwise defined herein have the meanings ascribed to those terms in the DeVito
Declaration.


{00025485v1 }                                           2
17-08264-rdd       Doc 34    Filed 09/09/19 Entered 09/09/19 16:00:41           Main Document
                                          Pg 3 of 20



simply cannot obtain a summary judgment." Binder & Binder PC v. Barnhart, 481 F.3d

141, 148 (2d Cir.2007) (alteration in original).

         As discussed below, McKesson failed to show the material elements of its defenses and

has only shown issues that preclude to summary judgment. Accordingly, the Court must deny

McKesson’s Motion.

         The following is a summary of McKesson’s position and the Committee’s response:

                McKesson’s Motion                           The Committee’s Response

 A&P paid McKesson in the ordinary course         McKesson’s extreme pressure on A&P (e.g.
 of business of the parties under the Supply      threatening to stop delivery of essential
 Agreement.                                       goods) was not “ordinary course” within the
                                                  meaning of Code § 547(c)(2)..
 A&P paid McKesson on substantially               A&P never intended to pay McKesson
 contemporaneous terms.                           contemporaneously; McKesson unilaterally
                                                  imposed reduced credit terms on A&P,
                                                  knowing that A&P needed essential product.
                                                  Accordingly, McKesson has not a defense
                                                  under Code § 547(c)(1)..
 McKesson provided A&P with subsequent            Any new value provided by McKesson
 new value after receiving preferential           preceded A&P’s preferential payments to
 payments.                                        McKesson and, therefore, does qualify as a
                                                  defense under Code § 547(c)(4)..
 McKesson has a Code § 503(b)(9)                  McKesson may not, as a matter of law, evade
 administrative claim that affects its preference preference liability with a virtually worthless
 exposure.                                        Code § 503(b)(9) administrative claim.
 McKesson’s unexercised Code § 546(c)             This argument fails because (i) McKesson
 reclamation rights defeat the Committee’s        waived its rights under Code § 546(c) when it
 prima facie case with respect to transfer made failed to raise them in a timely manner and
 within 45 days of the filing of the A&P          (ii) McKesson offers no evidence showing
 chapter 11 cases                                 that it would have received any benefit from
                                                  the exercise of those rights.




{00025485v1 }                                      3
17-08264-rdd        Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41                  Main Document
                                              Pg 4 of 20



                   Response to McKesson’s Local Rule 7056-1(b) Statement of
                                  Alleged Undisputed Facts

         McKesson admittedly sold Merchandise2 to A&P. A&P paid McKesson in the 90-day

period (the “Preference Period”) immediately preceding the filing of A&P’s chapter 11 petitions.

Those payments are avoidable under Bankruptcy Code (“Code”) § 547 and recoverable under

Code § 550.

         Numerous disputed material facts appear in McKesson’s Motion. The accompanying

Response, Carnahan Declaration, and DeVito Declaration contain a complete and accurate

statement of facts.

                                                 Argument

    I.       McKESSON HAS NOT DEMONSTRATED THAT SUMMARY JUDGMENT
            SHOULD BE GRANTED IN ITS FAVOR UNDER THE ORDINARY COURSE
                               OF BUSINESS DEFENSE

         Under Code § 547(c)(2), a transfer may not be avoided

                 (2) to the extent that such transfer was in payment of a debt incurred by
                 the debtor in the ordinary course of business or financial affairs of the
                 debtor and the transferee, and such transfer was—

                 (A) made in the ordinary course of business or financial affairs of the
                 debtor and the transferee; or

                 (B) made according to ordinary business terms;….

Code § 547(c)(2).

         Because McKesson’s Motion only focuses on the so-called subjective prong of the

ordinary course defense, Code § 547(c)(2)(A), and not the objective prong, the Committee only

addresses herein McKesson’s arguments as they pertain to the subjective test of the ordinary




2
  Term defined at paragraph 1(A) of the Supply Agreement , a copy of which can be found annexed as Exhibit “H”
to the DeVito Declaration and filed under seal.


{00025485v1 }                                          4
17-08264-rdd           Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41                         Main Document
                                                 Pg 5 of 20



course defense. 3 McKesson has only shown material issues of fact that mandate denial of its

motion for summary judgment.

            A. McKesson concedes that the One Day Payments were made outside the ordinary
               course of business under the subjective prong of the ordinary course defense.

         McKesson admits that, during the Preference Period, it received from A&P One Day

Payments outside the parties’ ordinary course of business:

         Date of Obligation                    Date of Payment              Amount

         7/13/2015                             7/14/2015                    $1,436,808.53

         7/14/2015                             7/15/2015                    $1,098,919.73

         7/15/2015                             7/16/2015                    $ 883,260.71

         7/16/2015                             7/17/17/2015                 $ 830,735.91

         Total:                                                             $4,249,724.88

See page 14 of McKesson Corporations Motion for Summary Judgment and Memorandum of
Facts and Law in Support Thereof (“McKesson Memorandum”); see also DeVito Declaration at
¶16.

         B. In response to undue coercion from McKesson, A&P made payments to McKesson
            during the Preference Period that were outside the ordinary course of business
            between the parties.

         In response to McKesson’s coercion during the Preference Period, A&P made many

payments to McKesson that were outside the ordinary course of business between the parties.

Thus, these payments are not protected by the subjective prong of the ordinary course of business

defense of Code § 547(c)(2)(A).




3
  McKesson states at page 14 of its Memorandum that it reserves its right to assert that the alleged preferential
transfers satisfy the objective prong of the ordinary course defense at a later time in the event that further litigation is
required. Accordingly, the Committee reserves its right to respond to any argument or assertion by McKesson that
the alleged preferential transfers satisfy the objective test requirement of Code § 547(c)(2)(B).


{00025485v1 }                                                5
17-08264-rdd       Doc 34     Filed 09/09/19 Entered 09/09/19 16:00:41            Main Document
                                           Pg 6 of 20



         In determining whether a payment is made in the ordinary course of business under the

subjective prong, courts examine “(i) the prior course of dealing between the parties, (ii) the

amount of the payment, (iii) the timing of the payment, (iv) the circumstances of the payment,

(v) the presence of unusual debt collection practices, and (vi) changes in the means of payment.”

Buchwald Capital Advisors LLC v. Metl-Span I., Ltd. (In re Pameco Corp.), 356 B.R. 327, 340

(Bankr. S.D.N.Y. 2006); see also Official Comm. of Unsecured Creditors of 360networks (USA)

Inc., 338 B.R. 194, 210 (Bankr. S.D.N.Y. 2005). Courts will examine the time period “well

before” the preference period (i.e. the “Pre-Preference Period”) to establish the baseline for the

course of conduct between the parties. In re Quebecor World (USA), Inc., 518 B.R. 757, 762

(Bankr. S.D.N.Y. 2014). Then, courts will look at the time, amount, and manner in which the

payment occurred. In re Color Tile, Inc. (Color Tile v. Mfrs. Consolidation), 2000 Bankr.

LEXIS 1048, p. 5 (Bankr. D. Del. 2000). In looking at how a debtor paid the creditor, courts

recognize that a creditor can exploit a debtor’s financial condition through pressuring a debtor

for payment. FBI Wind Down Inc. Liquidating Trust v. Innovatice Delivery Sys. (In re FBI Wind

Down, Inc.) 2018 Bankr. LEXIS 430, 435 (Bankr. Del. 2018) (such conduct includes

“unacceptable debtor favoritism, as well as manifest selective preference period payments to

designated creditors by troubled debtor”); In re CM Holdings, Inc., 264 BR 141, 154 (Bankr.

Del. 2000). Collection efforts by a creditor during the preference period will therefore remove a

payment from the scope of the ordinary course of business defense. See Gold Force, Int’l Ltd. v.

Official Committee of Unsecured Creditors of Cyberrebate.co., Inc., 2004 WL 287144 at *4

(E.D.N.Y.) (affirming bankruptcy court ruling that creditor had engaged in “unusual” collection

practices in context of parties prior dealings).




{00025485v1 }                                      6
17-08264-rdd       Doc 34     Filed 09/09/19 Entered 09/09/19 16:00:41          Main Document
                                           Pg 7 of 20



         Starting May 22, 2015, to ensure that A&P prioritized its payments to McKesson over

other creditors, McKesson commenced a campaign coercing A&P to make payments to it

promptly by threatening A&P with non-delivery of Merchandise.

         For example, on Friday, May 22, 2015, A&P initiated two payments to McKesson on

May 22, 2015, by Automated Clearing House (“ACH”) so that McKesson would receive funds

no later than Tuesday, May 26, 2015. See Carnahan Declaration at ¶13. Despite assurances

from A&P’s Chief Financial Officer that the ACH payments were forthcoming, and despite

remedies contemplated in the Supply Agreement for late payments, McKesson chose to threaten

A&P with non-delivery of Merchandise if a wire payment was not received by McKesson that

day, Friday, May 22, 2015. See Carnahan Declaration at ¶¶18-25; Devito Declaration at Exhibit

“H”, the Supply Agreement at Section 4(E). In response, A&P was forced to cancel these ACH

payments and immediately make a wire payment that day. See Carnahan Declaration at ¶23. If

A&P did not immediately wire the payment for receipt by McKesson on Friday, May 22, 2015,

McKesson would have stopped shipment of Merchandise to A&P’s pharmacies. See Carnahan

Declaration at ¶¶15, 19-22.

         McKesson’s Towsley concedes that, on May 22, 2015, in order to ensure that McKesson

received its payment from A&P on that day and to ensure A&P prioritized its payment to

McKesson above other creditors, she put additional pressure on A&P by threatening it with non-

delivery of Merchandise. In an email, a copy of which is annexed to the Declaration of Jenifer

Towsley in Support of McKesson Corporation’s Motion for Summary Judgment (the “Towsley

Declaration”), she tells her McKesson colleagues:

                 [a]fter some back and forth with Tim Callahan (sic), the company’s CFO,
                with the added pressure of a potential shipment hold, the company has
                agreed to wire funds today….Cash is definitely tight on their end and they




{00025485v1 }                                    7
17-08264-rdd       Doc 34     Filed 09/09/19 Entered 09/09/19 16:00:41           Main Document
                                           Pg 8 of 20



                are pushing all of their vendors. I want to make sure they prioritize our
                payment….”

See annexed as Exhibit “4” to Towsley Declaration, a copy of an email from Jenifer
Towsley, VP Credit and Financial Services, U.S. Pharmaceutical, McKesson to Britt
Vitalone, McKesson; Michael J. Gallagher, McKesson; and Meg Mitchell, Director,
Strategic Solutions, McKesson Retail National Accounts, McKesson (May 22, 2015
3:54:21 P.M.)(emphasis added).

         McKesson, knowing that money was tight on A&P’s end, admittedly used extraordinary

practices (i.e. threatening non-delivery of essential Merchandise) to coerce A&P into prioritizing

its payment to McKesson over that of other creditors.

         In its Motion, McKesson mischaracterizes the May 22, 2015 e-mails as a mere inquiry

about the status of the regularly scheduled payment. See Towsley Declaration at ¶ 32 and

McKesson Memorandum at page 18. The court must reject this conclusory and self-serving

mischaracterization. See Torrech-Hernandez v. General Electric Co., 519 F.3d 41, 48 n.1 (1st

Cir. 2008) (on summary judgment, a court is “not obliged to take at face value [a party’s]

subjective beliefs when they are not factually based and merely constitute conclusory, self-

serving statements.”).

         In contrast, during the pre-Preference Period, on at least two separate occasions, when

McKesson thought that A&P was going to be late or A&P was late with a payment that was due,

McKesson did not threaten A&P with non-delivery of product. See Carnahan Declaration at ¶¶

24-25. In such prior instances, A&P either paid McKesson by wire so that the payment was not

late, or if payment was late, A&P may have been subjected to additional charges as contemplated

under Section 4E of the Supply Agreement. See id; DeVito Declaration at Exhibit “H”, the

Supply Agreement at Section 4(E).

         The May 22, 2015 incident was not an isolated incident. McKesson’s threats of non-

delivery of Merchandise persisted throughout the remainder of the Preference Period. For



{00025485v1 }                                     8
17-08264-rdd       Doc 34    Filed 09/09/19 Entered 09/09/19 16:00:41            Main Document
                                          Pg 9 of 20



instance, on a June 10, 2015 telephone conference call, McKesson representatives told A&P that

if that week’s Friday payment was not timely made, McKesson would not ship Merchandise that

coming Monday. See Carnahan Declaration at ¶¶ 26-27, 29. Then, on July 1, 2015 and again on

July 9, 2015, McKesson’s Towsley and Mitchell, senior McKesson representatives, contacted

A&P a day or more before payment was due to see if payment was going to be forthcoming that

particular Friday. See Carnahan Declaration at ¶¶ 30, 32-35, 37. A&P clearly understood from

these communications that if it did not make prompt payment to McKesson by a payment due

date, it was not going to get its essential Merchandise shipments for its pharmacies and for its

customers. See Carnahan Declaration at ¶ 38.

         A&P treated McKesson’s threats of non-delivery very seriously. See Carnahan

Declaration at ¶21. Being that McKesson was A&P’s primary pharmaceutical supplier, and that

A&P was trying preserve the value of its business and continue to satisfy customer needs, A&P

could not risk non-delivery of essential Merchandise for its customers and for the business that it

was trying to preserve. See Carnahan Declaration at ¶¶ 22, 39. Thus, in response to these

mounting threats from McKesson, A&P was forced to comply with McKesson’s demands in

order to ensure that Merchandise continued to be delivered to its pharmacies. See Carnahan

Declaration at ¶ 40. McKesson’s pressure tactics forced A&P to prioritize payments to

McKesson over other creditors. See id. McKesson’s coercion during the Preference Period

removed A&P’s payments from the scope of the ordinary course of business defense.

         Given McKesson’s coercion and its change in the prior course of dealings between the

parties, McKesson’s ordinary course of business defense fails. A&P paid McKesson in response

to McKesson’s undue pressure.




{00025485v1 }                                    9
17-08264-rdd         Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41                      Main Document
                                              Pg 10 of 20



                           II. McKESSON HAS NO SUBSTANTIALLY
                          CONTEMPORANEOUS EXCHANGE DEFENSE

         Code § 547(c)(1) provides that a transfer cannot be avoided “to the extent that such

transfer was – (A) intended by the debtor and the creditor to or for whose benefit such transfer

as made to be contemporaneous exchange for new value given by the debtor; and (B) in fact a

contemporaneous exchange.” (emphasis added). Unless all elements of this affirmative defense

are met, it fails. In re 360Networks (USA) Inc., 338 B.R., 194, 204 (Bankr. S.D.N.Y. 2005); In

re Pameco, 356 B.R. 327, 338 (Bankr. S.D.N.Y.) (each holding that the lack of mutual intent that

a transfer be contemporaneous was fatal to the creditor’s effort to use section 547(c)(1) as a

defense). Here, despite McKesson’s reliance on the substantially contemporaneous defense of

Code § 547(c)(1) to insulate the One Day Payments4 from avoidance, ample evidence shows that

the parties never intended the One Day Payments to be a substantially contemporaneous

exchange.5

         Beyond McKesson’s self-serving mischaracterizing of the One Day Payments as

“Contemporaneous Daily Payments”, including Towsley’s unsupported representation that

McKesson applied payments, including the four One Day Payments, to specifically identified




4
 One Day Payments refer to the same four payments that McKesson characterizes as “Contemporaneous Daily
Payments”. McKesson’s mischaracterization of these four payments is conclusory and self-serving. See Joyner at
2007 U.S. Dist. LEXIS 7700, at *3 n.1.
5
  McKesson asserts that the contemporaneous exchange defense also applies to “the regular Friday payments on
Branded (non-Generics) Pharmaceuticals (which were paid between 7 and 11 days of delivery)”. Yet, it refrained
from engaging in further discussion on this point in its Motion, and reserved the right to demonstrate that these
payments are protected by the contemporaneous exchange defense should further litigation be needed. McKesson
offers no support for this position because there is none. Nevertheless, the Committee reserves its right to respond
to any argument or assertion by McKesson that these payments are protected by the contemporaneous exchange
defense should further litigation be needed.



{00025485v1 }                                            10
17-08264-rdd        Doc 34      Filed 09/09/19 Entered 09/09/19 16:00:41                  Main Document
                                            Pg 11 of 20



invoices and not to any other debts6, McKesson has failed to show, with sufficient evidence that

the alleged contemporaneous exchanges were for new value. See Towsley Declaration at ¶29.

         Additionally, McKesson undermines its own contemporaneous exchange argument by

arguing how each of the One Day Payments “was applied to invoices for goods received the

previous day.” See McKesson Memorandum at page 24. This is demonstrated at page 26 of the

McKesson Memorandum. In discussing the new value defense, McKesson relies in part on a

chart, that shows for example that on July 15, 2015, A&P allegedly received delivered product in

the amount of $891,779.14 and A&P paid $1,098,919.73 for product that was delivered the day

prior on July 14, 2015. See also, McKesson Memorandum at pages 24-26. So, aside from

McKesson’s self-serving description of events as “contemporaneous”, McKesson still admits

that each of the One Day Payments were for antecedent debts incurred by A&P for a shipment of

Merchandise it received the day prior.

         Additionally, McKesson has not shown that the parties intended a contemporaneous

exchange with respect to these four One Day Payments. The presence of requisite intent is a

question of fact. See In re Lewellyn & Co., Inc., 929 F.2d. 427, 428 (8th Cir. 1991) ("[t]he

existence of intent, contemporaneousness, and new value are questions of fact."). At the

very least, as set forth in the Carnahan Declaration, questions exist of fact on this point.

         McKesson unilaterally and drastically reduced payment terms from 41 and 6 day terms to

1 day terms, as of July 13, 2015. A one-day delay in payment, as seen here, is not a substantially

contemporaneous exchange. See e.g., National City Bank v. Hotchkiss, 231 U.S. 50 (1913)

(unsecured loan made at 10:00 a.m., but creditor demanded and obtained collateral at 2:00 p.m.


6
  McKesson has not provided any documentary evidence showing how it applied A&P payments to McKesson
invoices. McKesson’s Transaction History Spreadsheets generally show the amount of a particular invoice and
acknowledgement that payment was received. But these Spreadsheets do not set forth the actual payment amount
received from A&P or how McKesson applied A&P’s payments against McKesson invoices.


{00025485v1 }                                         11
17-08264-rdd       Doc 34    Filed 09/09/19 Entered 09/09/19 16:00:41            Main Document
                                         Pg 12 of 20



of same day after learning of borrower's financial problems; held, transfer of collateral made for

antecedent debt was preferential). Further, by drastically reducing payment terms, McKesson

imposed new limits on A&P, but still continued to extend credit to A&P for its purchases. See

Carnahan at ¶ 53; McKesson’s Memorandum at pages 18, 20. Certainly, a one-day delay in

payment when credit continues to be extended to the debtor is not a substantially

contemporaneous exchange. In fact, McKesson discussed “credit terms” throughout both of its

letters dated July 2, 2015 and July 15, 2015 that it drafted and sent to A&P advising of terms

changes. See Carnahan Declaration at ¶¶44-45.

         Moreover, A&P did not understand the terms change imposed by McKesson to mean that

A&P’s payment for Merchandise was to be contemporaneous with the delivery of Merchandise.

See Carnahan Declaration at ¶54.

         A&P was forced to acquiesce to McKesson’s demand for a change in terms. See

Carnahan Declaration at ¶¶52, 58 At the time these new terms were imposed, A&P wanted to

renew its contract or extend its terms with McKesson, its primary pharmaceutical supplier, for

the Supply Agreement was set to expire on August 31, 2015. See Carnahan Declaration at ¶57.

Around the time of these imposed term changes, McKesson suggested that it would be unable to

move forward with contract renewal discussions given the status of A&P’s finances and

McKesson’s concerns. See id. All of this occurred at a time when A&P’s ability to find an

alternate primary pharmaceutical vendor would be difficult if not impossible. . See id. Thus,

A&P had no choice but to accept McKesson’s new, unilateral, compressed credit terms. See

Carnahan Declaration at ¶¶52, 58.

         Accordingly, McKesson’s one-day payment credit scheme is not a substantially

contemporaneous exchange as a matter of law. Also, both parties did not intend the One Day




{00025485v1 }                                   12
17-08264-rdd          Doc 34    Filed 09/09/19 Entered 09/09/19 16:00:41                Main Document
                                            Pg 13 of 20



Payments to be substantially contemporaneous with the delivery of Merchandise. All of this

precludes McKesson’s summary judgment motion.

         McKesson’s cases cited in support of its position are all distinguishable from the

circumstances of this case. In Peltz v. Hartford Life Ins. Co. (In re Bridge Information Sys., Inc.,

321 B.R. 247 (Bankr. E.D. Mo. 2005), both parties intended the transfer to be treated as

substantially contemporaneous. The same finding was made in Anderson-Smith & Associates v.

Xyplex (In re Anderson-Smith & Assoc. Inc.) 188 B.R. 679 (Bankr. N.D. Ala. 1995). That critical

factor is missing here.

         The other cases cited by McKesson such as Lindquist v. Dorholt, (In re Dorholt, Inc.),

224 F.3d 871 (8th Cir. 2000); Jones Truck Lines v. Central States, Southeast & Southwest Areas

Pension Fund, (In re Jones Truck Lines), 130 F.3d 323, 327 (8th Cir. 1997); Dye v. Rivera (In re

Marino), 193 B.R. 907, 916 (9th Cir. BAP 1996); and Pine Top Ins. Co. v. Bank of America Nat.

Trust & Sav. Ass’n, 969 F.2d 321, 328 (7th Cir. 1992)) are equally unpersuasive. These cases

only address the issue of how long is too long for a transfer to be deemed substantially

contemporaneous. Here, McKesson cannot even get past the mutual intent hurdle.

                       III. McKESSON FAILED TO MEET ITS BURDEN
                          IN ASSERTING ITS NEW VALUE DEFENSE

         Code § 547(c)(4) states that a transfer may not be avoided

                (4)       to or for the benefit of a creditor, to the extent that, after such transfer,
                          such creditor gave new value to or for the benefit of the debtor—

                          (A)     not secured by an otherwise unavoidable security interest; and

                          (B)     on account of which new value the debtor did not make an
                                  otherwise unavoidable transfer to or for the benefit of such
                                  creditor….
Code § 547(c)(4).




{00025485v1 }                                        13
17-08264-rdd           Doc 34      Filed 09/09/19 Entered 09/09/19 16:00:41                  Main Document
                                               Pg 14 of 20



           McKesson may have provided A&P with some subsequent new value during the

Preference Period, but McKesson’s entire new value analysis is flawed. Significantly,

McKesson’s new value defense lacks support from the record before this Court.

           McKesson’s new value defense analysis with respect to the One Day Payments, such as

the chart manufactured by McKesson at page 26 of the McKesson Memorandum, has a glaring

problem. McKesson baldly assumes, without any supporting evidence, that A&P’s One Day

Payment on a particular day preceded any delivery of McKesson Merchandise that same day.

This erroneous assumption runs throughout this entire chart and McKesson’s analysis. This is

critical omission since the new value defense, as plainly set forth in Code § 547, requires that

new value be provided after an otherwise avoidable transfer.

           To support of its flawed, analysis McKesson cites to paragraphs 10-12 of the Declaration

of Lalitha Iragavarapu in Support of McKesson Corporation’s Motion for Summary Judgment

(“Iragavarapu Declaration”), but the Iragavarapu Declaration fails to show when deliveries of

McKesson Merchandise were made in relation to McKesson’s receipt of the One Day Payments.

The Declaration of Jenifer Towsley in Support of McKesson Corporation’s Motion for Summary

Judgment (Towsley Declaration), Towsley states that “[g]enerally, McKesson would deliver

Pharmaceuticals[7] to the Debtors’ in-store pharmacies Monday through Friday, with deliveries

typically arriving the morning of the next business day ….” See Towsley Declaration at ¶16.

Aside from this representation, McKesson produced no additional support for when McKesson

actually delivered Merchandise to A&P on July 14, 2015 through July 17, 2015. Significantly,

A&P’s wire transaction documentation for July 14, 2015 through July 17, 2015 shows that

A&P’s wire payments were initiated generally in the afternoon with the earliest of these One



7
    “Pharmaceuticals” here apparently has the same meaning as Merchandise, as defined in the Supply Agreement.


{00025485v1 }                                           14
17-08264-rdd       Doc 34    Filed 09/09/19 Entered 09/09/19 16:00:41            Main Document
                                         Pg 15 of 20



Day Payments being initiated at12:09 P.M. CT on July 14, 2015. See DeVito Declaration at ¶16.

A&P’s wire transaction reports and Towsley’s Declaration about the morning deliveries of

Merchandise together suggest that, on any given day between July 14, 2015 through July 17,

2015, at least some, if not all, of McKesson Merchandise deliveries preceded A&P’s One Day

Payment to McKesson on that particular day.

         In order to assert that McKesson Merchandise was delivered after A&P made a One Day

Payment to McKesson, thereby providing new value to the A&P, McKesson had to produce

evidence of when it made its deliveries on July 14, 2015 through July 17, 2015 in relation to

when the One Day Payments were received by McKesson. McKesson has provided this Court

with no support, not even delivery records, showing when it received A&P’s wire payments.

Without this evidence, which is completely missing from its Motion papers, McKesson fails to

show what new value it provided to A&P. At the very least, Towsley’s own undisputed

representation about the deliveries of Merchandise occurring in the morning, along with A&P’s

wire transaction confirmations raise material questions of fact about the timing of deliveries to

A&P in relation to the timing of payments received by McKesson on July 14, 2015 through July

17, 2015. In particular, it calls into question what Merchandise was subsequently delivered to

A&P after it made its One Day Payment of $830,735.91 to McKesson on Friday, July 17, 2015, a

wire transaction that was initiated at 13:02 P.M. CT. See DeVito Declaration at ¶16.

         Another glaring problem with McKesson’s new value chart and analysis is its

unsubstantiated representation that $1,811,959.20 of Merchandise was delivered to A&P on July

17, 2015. The Iragavarapu Declaration, which McKesson relies upon for the data contained in

this chart, fails to show how McKesson determined that “Pharmaceuticals” in the amount of

$1,811,959.20 were invoiced and delivered to A&P on July 17, 2015. A&P’s records do not




{00025485v1 }                                   15
17-08264-rdd        Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41                  Main Document
                                             Pg 16 of 20



reflect that it received McKesson Merchandise in the total amount of $1,811,959.20 on July 17,

2015. A&P received no Weekly or Daily Summary Invoice Report from McKesson showing the

total amount of invoiced McKesson Merchandise to be $1,811,959.20, requiring payment on July

17, 2015. See DeVito Declaration at ¶40. At most, A&P’s records reflect that it received a

Daily Summary Invoice Report from McKesson, dated July 19, 2015, for $883,298.00 of

Merchandise allegedly delivered on July 17, 2015. See DeVito Declaration at ¶48.

         McKesson may have arrived at this $1,811,959.20 figure by adding $919,511.12, which

is the total amount of a Generic Merchandise Weekly Summary Invoice Report for the week

ending July 11, 2015, to $892,448.08, which is the total amount of McKesson Merchandise that

McKesson alleges it invoiced A&P on July 17, 2015 under the “Branded Pref period” in

McKesson’s Transaction History Spreadsheets found annexed to McKesson’s Motion.8 See

DeVito Declaration at ¶42. If this is how McKesson arrived at this figure of $1,811,959.20, then

McKesson made an error in reaching this conclusion. According to A&P’s records, including a

McKesson email to A&P dated July 15, 2015, the $919,511.12 was for Generic Merchandise

invoiced for the week ending July 11, 2015. See DeVito Declaration at ¶¶43-47. If invoices for

Merchandise were issued by McKesson in an around the day the Merchandise was actually

delivered, as indicated by the Towsley Declaration at paragraphs 14-16, then the Generics

Merchandise invoiced during the week of July 5, 2015-July 11, 2015 should have been delivered

during the week of July 5, 2015 through July 11, 2015, but not on July 17, 2015. See Towsley

Declaration at paragraphs 14-16. Additionally, A&P has no record that $919,511.12 of Generic

Merchandise was actually received by A&P on July 17, 2015. See DeVito Declaration at ¶44.

Therefore, assuming McKesson incorporated this $919, 511.12 as Merchandise that was


8
  These spreadsheets were not filed with McKesson’s Motion but electronic copies were provided to the Committee
and the McKesson’s Motion says that they will be provided to the Court in electronic form upon request.


{00025485v1 }                                         16
17-08264-rdd         Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41                     Main Document
                                              Pg 17 of 20



delivered on July 17, 2015 in its new value analysis, then this is an error on the part of

McKesson.9

         To the extent that McKesson asserts that A&P received $892,448.08 of Merchandise on

July 17, 2015, it may be that this alleged $892,448.08 is the $883,298.00 of Merchandise for

which A&P received a Daily Summary Invoice Report dated July 19, 2015 from McKesson. 10

See DeVito Declaration at ¶¶48-49. However, without more information, like the complete

Daily Summary Invoice Reports that McKesson provided A&P during the week of July 13, 2015

and a listing of each individual Generic invoice generated by McKesson (a listing which

McKesson was able to provide for its Branded and Promotional Spreadsheets that are a part of its

Transaction History Spreadsheets), this determination cannot be made. See e.g., DeVito

Declaration at ¶50. Again, for the new value analysis, a court would need to know when this

Merchandise was actually delivered in relationship to the One Day Payment of $830,735.91

received by McKesson on Friday, July 17, 2015, a transaction that was initiated by A&P at 13:02

P.M. CT. See DeVito Declaration at ¶16.

         Lastly, excluding the four One Day Payments during the Preference Period, A&P’s

payments to McKesson that took place at least on and after May 22, 2015 were transfers that fell

outside the ordinary course of business for the reasons discussed. Therefore, the court should

include these payments in any new value analysis.




9
 McKesson may claim that it relied upon the information contained in the “Generics-Pref” Spreadsheet of
McKesson’s Payment History Spreadsheets that $919,511.12 was delivered on July 17, 2015. As discussed in the
DeVito Declaration, the “Generics-Pref” Spreadsheets contain inconsistencies, discrepancies, and deficiencies that
call into question the method and manner in which information was gathered, prepared, and summarized by
McKesson for this Spreadsheet. See DeVito Declaration at ¶¶30-38.
10
  The other alleged amounts of Merchandise that were delivered July 14 through July 16, 2015 are disputed by the
Committee as well. But, on these dates, the amount of product McKesson delivered compared what McKesson
invoiced for the delivery is somewhat comparable.


{00025485v1 }                                           17
17-08264-rdd        Doc 34       Filed 09/09/19 Entered 09/09/19 16:00:41                   Main Document
                                             Pg 18 of 20



         McKesson failed to meet its burden in moving for summary judgment on its new value

defense. Speculation and conjecture do not suffice. Moreover, A&P paid McKesson it did not

receive any subsequent new value from McKesson. Accordingly, McKesson’s request for relief

on this point should be denied.

                   IV. McKESSON MAY NOT SET OFF ITS CLAIM UNDER
                CODE § 503(b)(9) AND AGAINST ANY PREFERENCE LIABILITY

         Code § 503(b)(9) allows an administrative expense claim for the value of goods

“received by the debtor within 20 days before the commencement of the case,” provided those

goods have been “sold to the debtor in the ordinary course of such debtor’s business.”

McKesson, asserting an amended Code § 503(b)(9) claim totaling $1,748,115.9211, maintains

that it can employ the value of this amended Code § 503(b)(9) claim as a common law setoff

against its net preference exposure under section 547 and also use those claims as a new value

defense. The court rejected an essentially identical argument in In re Circuit City Stores, Inc.

515 B.R. 302 (Bankr. E.D. Va. 2014). In that case the court denied a summary judgment motion

when a creditor attempted to use its section 503(b)(9) claim as a new value defense and have it

paid. The court reasoned that to allow a creditor to use a section 503(b)(9) claim as new value

defense and also have that claim paid as an administrative claim would result in an unjust double

recovery for the creditor. The same reasoning was earlier used by the same court in In re Circuit

City Stores, Inc., (Circuit City Stores, Inc. v. Mitsubishi) 2010 WL 4956022 at *9 (Bankr. E.D.

Va.) to deny a similar effort by a preference defendant to achieve a double recovery. The later




11
  McKesson suggests in its Motion that it may further amend its Code § 503(b)(9) claim by increasing it from
$1,748,115.92 to $2,649,916.68. This alleged increase cannot be supported by McKesson. After a review of its
own records, A&P determined that the maximum value of McKesson’s Code § 503(b)(9) claim is no more than
$1,407,657.68. See DeVito Declaration at ¶24.


{00025485v1 }                                         18
17-08264-rdd        Doc 34     Filed 09/09/19 Entered 09/09/19 16:00:41            Main Document
                                           Pg 19 of 20



Circuit City ruling expressly relied on the following language from the earlier Mitsubishi

decision:

           [T]hat because the payment of a creditor’s Bankruptcy Code § 503(b)(9)
           administrative claim for the value of goods transferred to a debtor in the twenty-
           day period immediately preceding the commencement of a bankruptcy case is an
           “otherwise unavoidable transfer” as that term in used in § 547(c)(4)(B) of the
           Bankruptcy Code, the recipient of such a payment is not entitled to utilize the
           value of those same goods as the basis for a new value defense under §
           547(c)(4).

         The A&P estate is administratively insolvent and the treatment of administrative claims

has yet to be determined. Payment of administrative claims may be so low that McKesson’s

section 503(b)(9) claim is reduced to a de minimis level, making McKesson’s proposed use of

the claims as a setoff would be correspondingly limited. Therefore, any asserted setoff cannot be

calculated. For the same reason, McKesson’s argument that avoidance of the One Day Payments

will provide no benefit to the A&P estate is groundless and conclusory. That argument rests on a

presumption that the section 503(b)(9) claims have a greater value than all competent evidence

suggests. This uncertainty precludes summary judgment on this point.

                      V. McKESSON’S HYPOTHETHICAL CHAPTER 7
                    SCENARIO IS NOT SUPPORTED BY ANY EVIDENCE

         McKesson posits, with no evidence, that the Committee has not established a prima facie

case for avoidance of payments applied to invoices for goods received within 45 days of the

filing of the A&P chapter 11 cases by reason of the Committee’s alleged failure to show that

those payments enabled McKesson to receive more than it would have in hypothetical chapter 7

case as required by Code § 547(b)(5).

         This argument is premised on the naked assertion that, because Code § 546(c) preserved

McKesson’s right to reclaim any goods it sold to A&P within 45 days of the chapter 11 filings, if

McKesson had exercised that right the issue of the avoidance of payments for goods received by



{00025485v1 }                                     19
17-08264-rdd        Doc 34      Filed 09/09/19 Entered 09/09/19 16:00:41            Main Document
                                            Pg 20 of 20



A&P would not exist. McKesson conveniently ignores the fact that Code § 546(c) permits

reclamation only if a proper demand is made within 10 days of the receipt of the goods or, if

such 10 day period expires after the commencement of a case, before 20 day after the receipt of

the goods and that McKesson never exercised that right. Thus, in Phar-Mor Inc. v. McKesson

Corp., 534 F.3d 502, 504 (6th Cir. 2008) it was held that McKesson was able to assert a

reclamation claim because it made a timely demand. Further, a reclamation claim cannot succeed

if the goods are no longer in the possession of the debtor or if the value of the goods does not

exceed the amount of a prior lien. In re Dana Corp. 367 B.R. 409, 417 (Bankr. S.D.N.Y. 2007)

(“Clearly, Congress could not have intended to permit reclamation of goods that had been sold to

consumers or other good faith purchasers”). Setting aside the fact that McKesson knowingly

declined to make a reclamation claim, it does not even allege that a timely reclamation claim

would have succeeded. At the very least, the consequence of what would have happened if

McKesson has exercised any reclamation rights is a question of fact for which McKesson offers

no evidence and, therefore, precludes a grant of summary judgment.

                                            Conclusion

         For the preceding reasons, McKesson is not entitled to summary judgment as a matter of

law. Accordingly, this Court should deny the Motion.

Dated:      September 9, 2019                     RICH MICHAELSON MAGALIFF, LLP
                                                  Counsel for Plaintiff The Official Committee of Unsecured
                                                  Creditors on behalf of the bankruptcy estate of THE
                                                  GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,



                                                  By: /s/ Robert N. Michaelson___________
                                                          Robert N. Michaelson
                                                  335 Madison Avenue, 9th Floor
                                                  New York, New York 10017
                                                  646.453.7851
                                                  rmichaelson@r3mlaw.com



{00025485v1 }                                   20
